FILED
                           NOT FOR PUBLICATION                                 JAN 23 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

ANSELMO A. PEDROZA,                              No. 09-55559

              Petitioner - Appellant,            D.C. No. 3:05-cv-02169-BTM-
                                                 PCL
  v.

JAMES E. TILTON,                                 MEMORANDUM*

              Respondent - Appellee.


                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry T. Moskowitz, District Judge, Presiding

                      Argued and Submitted January 9, 2013
                              Pasadena, California

Before: REINHARDT and WARDLAW, Circuit Judges, and BELL, District
Judge.**

       Anselmo Pedroza appeals the district court’s order denying his motion for

relief from judgment pursuant to Federal Rule of Civil Procedure Rule 60(b)(6).

We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Robert Holmes Bell, District Judge for the U.S.
District Court for the Western District of Michigan, sitting by designation.
      The district court did not abuse its discretion when it denied Pedroza’s Rule

60(b)(6) motion. See G.C. & K.B. Investments, Inc. v. Wilson, 326 F.3d 1096,

1108 (9th Cir. 2003). Federal Rule of Appellate Procedure Rule 4(a) provides the

exclusive means for extending the time to file a notice of appeal in a civil case

where the party did not receive notice of the entry of judgment. In re Stein, 197

F.3d 421, 425 (9th Cir. 1999). A motion to reopen must be filed “within 180 days

after the judgment or order is entered. . . .” Fed. R. App. P. 4(a)(6)(B). This 180

period is the outer limit beyond which no relief can be granted, and a party who

fails to file a notice of appeal in this time “lose[s] the right to appeal.” Stein, 197

F.3d at 425. The district court entered judgment denying Pedroza’s habeas petition

on June 12, 2007. Pedroza did not file his motion to reopen until February 17,

2009, well beyond the 180 day period. Accordingly, the district court correctly

denied Pedroza’s motion for relief from judgment.

      Pedroza argues that his objections to the magistrate's report and

recommendations served as a premature notice of appeal. He is in error. His

objections were just that—objections to the magistrate's report. Therefore, we

cannot construe them as a notice of appeal.

      AFFIRMED.




                                            2